PER CURIAM
In this criminal case, defendant was found guilty except for insanity. The trial court, among other things, ordered defendant to pay court-appointed attorney fees and a unitary assessment. Defendant appeals, arguing that the statutes authorizing the courts to impose attorney fees and assessments apply only to “convictions” and that a finding of guilty except for insanity is not a conviction. The state concedes the point. We accept the concession. State v. Gile, 161 Or App 146, 985 P2d 199 (1999).
Portion of judgment requiring payment of court-appointed attorney fees and unitary assessment vacated; otherwise affirmed.